
	
		I
		111th CONGRESS
		1st Session
		H. R. 2400
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to enhance efforts
		  to address antimicrobial resistance.
	
	
		1.Short titleThis Act may be cited as the
			 Strategies to Address Antimicrobial
			 Resistance Act.
		2.FindingsThe Congress finds as follows:
			(1)The advent of the
			 antibiotic era has saved millions of lives and allowed for incredible medical
			 progress; however, the increased use and overuse of antimicrobial drugs have
			 correlated with increased rates of antimicrobial resistance.
			(2)Through mutation
			 as well as other mechanisms, bacteria and other infectious disease-causing
			 organisms—viruses, fungi, and parasites—develop resistance to antimicrobial
			 drugs over time. The more antimicrobial drugs are used, whether appropriately
			 or inappropriately, the more this contributes to the development of
			 antimicrobial resistance.
			(3)The recent 2009
			 Influenza A: H1N1 virus (also known as Swine Flu Virus) outbreak
			 clearly illustrates why infectious diseases experts are concerned about drug
			 resistance; although the H1N1 virus currently appears to be treatable by two
			 classes of available antiviral drugs, it is resistant to other classes, and
			 should the virus mutate and become resistant to all classes, which is possible,
			 we would be left extremely vulnerable.
			(4)Scientific evidence suggests that the
			 development of antimicrobial resistance in humans is not due only to use of
			 antimicrobial drugs in humans, but also may be caused by the use of
			 antimicrobial drugs in food-producing animals.
			(5)A study estimates that in 2005 more than
			 94,000 invasive methicillin-resistant Staphylococcus aureus (MRSA) infections
			 occurred in the United States and more than 18,500 of these infections resulted
			 in death—7 times more than a decade earlier.
			(6)The recent 2009
			 Influenza A: H1N1 virus outbreak exacerbates concerns about MRSA and other
			 bacteria that cause respiratory diseases given that, during the 1918 influenza
			 pandemic, many thousands of deaths were caused by complications due to
			 secondary bacterial infections and not by the influenza virus itself.
			(7)Each year, nearly
			 2,000,000 people contract bacterial infections in hospitals and approximately
			 90,000 of these people die from these infections.
			(8)The current annual costs of
			 antimicrobial-resistant bacterial diseases are hard to quantify, but a 1995
			 report by the Office of Technology Assessment, an agency of Congress, which
			 looked at 6 different antimicrobial-resistant strains of bacteria, calculated
			 that the minimum nationwide hospital costs of just these strains of bacteria
			 accounted for $1,300,000,000 annually in 1992 dollars ($1,870,000,000 in 2006
			 dollars).
			(9)A
			 1998 Institute of Medicine report estimated the societal cost of resistance as
			 between $4,000,000,000 to $5,000,000,000; many experts argue the cost in 2009
			 may be close to 10 times greater.
			(10)The costs of
			 antimicrobial-resistant infections in terms of lives lost and economically will
			 only rise as antimicrobial resistance continues to spread.
			3.Antimicrobial
			 Resistance Task Force
			(a)In
			 generalSection 319E of the
			 Public Health Service Act (42 U.S.C. 247d–5) is amended—
				(1)in subsection
			 (a)—
					(A)in the subsection heading, by striking
			 Task
			 force and inserting the following:
			 Antimicrobial Resistance
			 Office, Task force, and Advisory Board;
					(B)in paragraph
			 (1)—
						(i)by
			 striking as of the date of the enactment of this section and
			 inserting as of September 30, 2006; and
						(ii)by
			 adding at the end the following: The Secretary shall, not later than 1
			 year after the date of enactment of the Strategies to Address Antimicrobial Resistance
			 Act, establish an Antimicrobial Resistance Office in the Office
			 of the Secretary and appoint a director to that Office. The Secretary shall,
			 not later than 1 year after the date of enactment of such Act, establish the
			 Public Health Antimicrobial Advisory Board as an advisory board to the Director
			 of the Antimicrobial Resistance Office. The Director of the Antimicrobial
			 Resistance Office shall serve as the Director of the task force. To avoid
			 duplication and ensure that Federal resources are used efficiently and
			 effectively, the Director shall work in conjunction with the Federal agencies
			 represented on the Task Force to coordinate all antimicrobial resistance
			 activities undertaken and supported by the Federal Government, including the
			 activities and budgetary allocations of the Office, task force, and Public
			 Health Antimicrobial Advisory Board.;
						(C)by amending paragraph (2) to read as
			 follows:
						
							(2)Members
								(A)Members of the
				Antimicrobial Resistance Task ForceThe task force described in paragraph (1)
				shall be composed of representatives of such Federal agencies as the Secretary
				determines necessary, including representation of the following:
									(i)The Antimicrobial Resistance Office.
									(ii)The Assistant
				Secretary of Preparedness and Response.
									(iii)The Centers for
				Disease Control and Prevention.
									(iv)The Food and Drug
				Administration.
									(v)The National
				Institutes of Health.
									(vi)The Agency for
				Healthcare Research and Quality.
									(vii)The Centers for
				Medicare & Medicaid Services.
									(viii)The Health
				Resources and Services Administration.
									(ix)The Department of
				Agriculture.
									(x)The Department of
				Education.
									(xi)The Department of
				Defense.
									(xii)The Department
				of Veterans Affairs.
									(xiii)The
				Environmental Protection Agency.
									(xiv)The Department
				of Homeland Security.
									(xv)The United States
				Agency for International Development.
									(B)Members of the
				public health antimicrobial advisory board
									(i)In
				generalThe Public Health
				Antimicrobial Advisory Board shall be composed of 19 voting members, appointed
				by the Secretary. Such members shall include experts from the medical
				professions (including hospital and community-based physicians), pharmacy,
				public health, veterinary, research, and international health communities, as
				well as one representative from a public interest group.
									(ii)TermsEach
				member appointed under clause (i) shall be appointed for a term of 3 years,
				except that of the 19 members first appointed—
										(I)6 shall be
				appointed for a term of 12 months; and
										(II)6 shall be
				appointed for a term of 2 years.
										(iii)ChairThe
				Secretary shall appoint a Chair of the Public Health Antimicrobial Advisory
				Board from among its members to lead and supervise the activities of the
				Advisory Board.
									(iv)Disclosure of
				financial interestsPrior to a meeting of the Public Health
				Antimicrobial Advisory Board, each member of the Advisory Board shall disclose
				to the Secretary any potential, relevant financial interests as defined under
				section 208(a) of title 18, United States
				Code.
									;
					(D)in paragraph
			 (3)(B), by striking in consultation with the task force described in
			 paragraph (1) and and inserting acting through the Director of
			 the Antimicrobial Resistance Office and the Director of the Centers for Disease
			 Control and Prevention, and in consultation with; and
					(E)by amending
			 paragraph (4) to read as follows:
						
							(4)Meetings and
				duties
								(A)Antimicrobial
				Resistance Office resistance dutiesThe Director of the Antimicrobial
				Resistance Office, working in conjunction with the Federal agencies that are
				represented on the task force described in paragraph (1), shall issue an update
				to the Public Health Action Plan to Combat Antimicrobial Resistance within 18
				months of the establishment of the Office and biennial updates thereafter. The
				updates shall include enhanced plans for addressing antimicrobial resistance in
				the United States and internationally. The Director of the Office shall post on
				a website these updates as well as summaries of all non-proprietary data the
				Task Force makes available. The Director of the Antimicrobial Resistance Office
				shall work in conjunction with the Federal agencies that are represented on the
				task force described in paragraph (1), and in consultation with the Public
				Health Antimicrobial Advisory Board, to—
									(i)establish
				benchmarks for achieving the goals set forth in the action plan;
									(ii)assess the
				ongoing, observed patterns of emergence of antimicrobial resistance, and their
				impact on clinical outcomes in terms of how patients feel, function, or
				survive;
									(iii)assess how
				antimicrobial products are being used in humans, animals, and plants, and the
				impact of such use in furthering the development of resistance and the
				implications thereof for patient safety and public health;
									(iv)establish a
				priority list of human infectious diseases with the greatest need for
				development of new point-of-care and other diagnostics, antimicrobial drugs,
				and vaccines, and in particular serious and life-threatening bacterial
				diseases, for which there are few or no diagnostic or treatment options;
									(v)recommend basic,
				clinical, epidemiological, prevention, and translational research where
				additional federally supported studies may be beneficial;
									(vi)recommend how to support antimicrobial
				development through Food and Drug Administration activities, including through
				the agency’s Critical Path Initiative;
									(vii)recommend how
				best to strengthen and link antimicrobial resistance-related surveillance and
				prevention and control activities; and
									(viii)collaborate with the Assistant Secretary
				for Preparedness and Response to ensure that strategies to address
				antimicrobial-resistance are coordinated with initiatives aimed at pandemic
				influenza, including the 2009 Influenza A: H1N1 virus and H1N1 Avian Influenza
				virus, severe acute respiratory syndrome, bioterrorism, and other emerging
				health threats.
									(B)Antimicrobial
				resistance task force meetings and duties
									(i)MeetingsThe
				Antimicrobial Resistance Task Force shall convene periodically as the Director
				of the Antimicrobial Resistance Task Force determines to be appropriate, but
				not fewer than twice a year, to consider issues relating to antimicrobial
				resistance.
									(ii)Public health
				action planAt least twice a year, the task force described in
				paragraph (1) shall have a meeting to review, discuss, and further develop the
				Public Health Action Plan to Combat Antimicrobial Resistance issued by the
				interagency task force on antimicrobial resistance in 2001. Among other issues,
				the task force may discuss and review, based on current need or concern—
										(I)antimicrobial
				clinical susceptibility concentrations proposed, established, or updated by the
				Food and Drug Administration;
										(II)data obtained by
				government agencies and, as possible, by private sources on emerging
				antimicrobial resistance related to clinical outcomes in terms of how patients
				function, feel, or survive as well as data related to how antimicrobial drugs
				may have been used inappropriately;
										(III)surveillance data
				and prevention and control activities regarding emerging antimicrobial
				resistance from reliable sources including the Centers for Disease Control and
				Prevention, the Food and Drug Administration, the Department of Defense, the
				Department of Veterans Affairs, the Department of Agriculture, the
				Environmental Protection Agency, and as feasible from private sources and
				international bodies;
										(IV)data on the
				amount of antimicrobial products used in humans, animals, and plants from
				reliable sources including data from the Centers for Disease Control and
				Prevention, the Food and Drug Administration, the Environmental Protection
				Agency, the Department of Veterans Affairs, the Centers for Medicare &
				Medicaid Services, the Department of Homeland Security, and the Department of
				Agriculture, and as feasible from private sources and international
				bodies;
										(V)the impact of antimicrobial resistance on
				human health resulting from the approval of antimicrobial drugs for use in
				humans or animals (including consideration of and recommendations on potential
				management plans to limit and reduce the negative impacts of such resistance on
				human health);
										(VI)reports of
				federally supported antimicrobial resistance research and antimicrobial drug
				development research activities (including clinical, epidemiological,
				prevention, and translational research) obtained from Federal agencies, as well
				as reports of research sponsored by other countries, industry, and
				non-governmental organizations;
										(VII)reports on
				efforts by the Food and Drug Administration to develop policies and guidances
				which encourage antimicrobial drug development and appropriate use while
				maintaining high standards for safety and effectiveness;
										(VIII)health plan
				employer data and information set (HEDIS) measures pertaining to appropriate
				use of antimicrobial drugs; and
										(IX)other data and
				issues the task force described in paragraph (1) identifies as relevant to the
				issue of antimicrobial resistance.
										(iii)Pending
				applicationsThe Food and
				Drug Administration may consult with the Director of the Antimicrobial
				Resistance Office concerning the pending application of any antimicrobial drug
				application submitted to the Secretary under section 505 or 512 of the Federal
				Food, Drug, and Cosmetic Act or the Public Health Service Act.
									(C)Public health
				antimicrobial advisory board meetings and duties
									(i)MeetingsThe Public Health Antimicrobial Advisory
				Board shall meet as the Chair of the Public Health Antimicrobial Advisory Board
				determines to be appropriate, preferably in conjunction with meetings of the
				Antimicrobial Resistance Task Force, but not fewer than 2 times each
				year.
									(ii)RecommendationsThe Public Health Antimicrobial Advisory
				Board shall make recommendations to the Secretary, and the Antimicrobial
				Resistance Office, regarding—
										(I)ways to encourage
				the availability of an adequate supply of safe and effective antimicrobial
				products;
										(II)research
				priorities and other measures (such as antimicrobial drug resistance management
				plans) to enhance the safety and efficacy of antimicrobial products;
										(III)how best to
				implement and update the goals of the Public Health Action Plan to Combat
				Antimicrobial Resistance;
										(IV)incentives
				necessary to establish uniform mechanisms and data sets for State and local
				reporting of resistance data;
										(V)the adequacy of
				existing surveillance systems to collect antimicrobial resistance data and how
				best to improve the collection, reporting, and analysis of such data;
										(VI)the development
				of a national plan for the collection and analysis of isolates of resistant
				pathogens, including establishing priorities as to which isolates should be
				collected;
										(VII)the implementation
				and evaluation of interventions to promote appropriate antimicrobial drug use
				in both inpatient and outpatient settings; and
										(VIII)areas for
				government, nongovernment, and international cooperation to strengthen
				implementation of the Public Health Action Plan to Combat Antimicrobial
				Resistance.
										(D)Availability of
				informationThe Antimicrobial
				Resistance Office shall ensure that all information shall be made available to
				the public on the website described in subparagraph (A) consistent with section
				8 of the Strategies to Address Antimicrobial
				Resistance
				Act.
								;
					(2)by amending
			 subsection (b) to read as follows:
					
						(b)Antimicrobial
				resistance strategic research planThe Secretary, acting through the Director
				of the Antimicrobial Resistance Office, the Director of the Centers for Disease
				Control and Prevention, and the Director of the National Institutes of Health,
				and in consultation with other Federal agencies and the Public Health
				Antimicrobial Advisory Board, shall develop an antimicrobial resistance
				strategic research plan that strengthens existing epidemiological,
				interventional, clinical, behavioral, translational, and basic research efforts
				to advance the understanding of—
							(1)the development,
				implementation, and efficacy of interventions to prevent and control the
				emergence and transmission of antimicrobial resistance;
							(2)how best to
				optimize antimicrobial effectiveness while limiting the emergence of
				resistance, including addressing issues related to duration of therapy,
				effectiveness of therapy in self-resolving diseases, and determining
				populations most likely to benefit from antimicrobial drugs;
							(3)the extent to
				which the use of antimicrobial products in humans, animals, plants, and other
				uses accelerates development and transmission of antimicrobial
				resistance;
							(4)the natural
				histories of infectious diseases (including defining the disease, diagnosis,
				severity, and the time course of illness);
							(5)the development of
				new therapeutics, including antimicrobial drugs, biologics, and devices against
				resistant pathogens, and in particular diseases for which few or no
				therapeutics are in development;
							(6)the development
				and testing of medical diagnostics to identify patients with infectious disease
				and identify the exact cause of infectious diseases syndromes, particularly
				with respect to the detection of pathogens resistant to antimicrobial
				drugs;
							(7)the epidemiology,
				pathogenesis, mechanisms, and genetics of antimicrobial resistance; and
							(8)the sequencing of
				the genomes, or other DNA analysis, or other comparative analysis of priority
				pathogens (as determined by the Public Health Antimicrobial Advisory Board), in
				collaboration with the Department of Defense and the Joint Genome Institute of
				the Department of
				Energy.
							;
				(3)in
			 subsection (c)—
					(A)by inserting
			 acting through the Director of the Antimicrobial Resistance
			 Office, after The Secretary,; and
					(B)by striking
			 members of the task force described in subsection (a),;
					(4)in subsection
			 (d)(1), by inserting , through the Antimicrobial Resistance
			 Office, after The Secretary; and
				(5)in subsection
			 (e)—
					(A)in paragraph (1), by
			 inserting , acting through the Director of the Antimicrobial Resistance
			 Office, after The Secretary;
					(B)in paragraph (3),
			 by inserting , acting through the Antimicrobial Resistance
			 Office, after The Secretary; and
					(C)by adding at the
			 end the following:
						
							(4)Preference in
				making awardsIn making awards under paragraph (1), the Secretary
				shall give preference to eligible entities that will use grant funds to
				establish demonstration projects to assess the scope of the antimicrobial
				resistance problem and the level of appropriate and inappropriate use of
				antimicrobial drugs especially related to self-resolving infections, including
				the validation of models that may lead to the development of quality measures
				for health care providers prescribing antimicrobial
				drugs.
							.
					(b)Ensure access to
			 antimicrobial data and researchThe Director of the Antimicrobial
			 Resistance Office shall work with the agencies represented on the Antimicrobial
			 Resistance Task Force to identify relevant data and formats, and mechanisms for
			 communicating such data to the Antimicrobial Resistance Office and
			 Antimicrobial Resistance Task Force and, in a manner consistent with section 8
			 of this Act, with the Public Health Antimicrobial Advisory Board and the
			 public, including relevant data obtained by the agencies through contracts with
			 other organizations, including—
				(1)use and clinical
			 outcomes data on patients receiving antimicrobial drugs for the treatment,
			 prevention, or diagnosis of infection or infectious diseases;
				(2)surveillance data
			 regarding emerging antimicrobial drug resistance;
				(3)susceptibility
			 data related to antimicrobial drug use;
				(4)data related to the
			 amount of antimicrobial products used in humans, animals, and plants;
				(5)data from
			 federally funded research intended to support antimicrobial drug
			 development;
				(6)data demonstrating
			 the impact of research, surveillance, and prevention and control initiatives in
			 understanding and controlling antimicrobial resistance; and
				(7)data regarding
			 implementation and evaluation of interventions to improve antimicrobial drug
			 prescribing practices.
				4.Collection of
			 antimicrobial drug data
			(a)Submission of
			 human and animal drug distribution dataChapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting
			 after section 512 the following:
				
					512A.Submission of
				human and animal drug distribution data
						(a)In
				generalNotwithstanding any
				other provision of law, the Secretary shall require that each sponsor of a
				human antimicrobial drug product which is approved under section 505 (including
				section 505(j)) and sold or distributed in the United States, submit
				antimicrobial drug sales and distribution data. Such data shall be—
							(1)submitted not later than 60 days after the
				beginning of the subsequent calendar year;
							(2)reported on the calendar year and
				segregated by month;
							(3)in such format, and utilize any such unit
				of measure, as the Secretary by regulation deems necessary and appropriate to
				ensure the reported data is comparable and reliable; and
							(4)made available to the Antimicrobial
				Resistance Office and the Antimicrobial Resistance Task Force.
							(b)ConfidentialityTo protect proprietary commercial
				information, officials who serve in the Antimicrobial Resistance Office and on
				the Antimicrobial Resistance Task Force shall sign a confidentiality agreement
				prior to reviewing any such data to which access is granted under subsection
				(a)(4).
						.
			(b)Submission of
			 Animal Sales and Distribution DataSection 512(l)(3) (21 U.S.C. 360b(l)(3)) is
			 amended—
				(1)in subparagraph (C)—
					(A)in clause (ii), by
			 deleting and at the end;
					(B)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(iv)contain any such additional information, be
				in such format, and utilize any such unit of measure as the Secretary by
				regulation deems necessary and appropriate to ensure the reported data is
				comparable and reliable.
							;
				and
					(2)in subparagraph
			 (D), by striking may and inserting shall.
				(c)Data from
			 additional sources
				(1)In
			 generalThe Secretary, acting
			 through the Director of the Antimicrobial Resistance Office, shall explore
			 opportunities to secure from private vendors and health care organizations
			 reliable and comparable animal and human antimicrobial drug consumption data
			 (volume antimicrobial distribution data and antimicrobial use, including
			 prescription data) by State or metropolitan area, as necessary, to supplement
			 the antimicrobial drug consumption data to be collected under this section for
			 the purpose of demonstrating how the consumption of antimicrobial drugs for
			 human and animal uses may affect the development of resistance over time and
			 within geographic locations and to institute preventive interventions.
				(2)NegotiationsThe Director of the Antimicrobial
			 Resistance Office may enter into negotiations with private vendors and health
			 care organizations to determine acceptable scope and parameters for summaries
			 of antimicrobial drug consumption data that is collected under this section
			 publicly available for research purposes.
				(3)Other means to
			 secure dataIf the Director
			 of the Antimicrobial Resistance Office is not able to secure sufficient
			 supplemental antimicrobial drug consumption data for human and animal uses
			 through private vendors and health care organizations as provided for in this
			 section, the Secretary shall consider other means to secure such consumption
			 data, including through the conduct of surveys about how antimicrobial drugs
			 are used in various settings.
				(d)Collection of
			 antimicrobial prescription data
				(1)Clinical
			 outcomes dataThe Director of
			 the Antimicrobial Resistance Office, the Under Secretary for Health of the
			 Department of Veterans Affairs, and the Administrator of the Centers for
			 Medicare & Medicaid Services shall work together to collect and analyze
			 relevant drug utilization data and clinical outcomes data, as determined
			 relevant by the Director of the Antimicrobial Resistance Office, on patients
			 who receive services funded by such agencies and who are receiving prescription
			 antimicrobial agents for the treatment or prevention of infection or infectious
			 diseases.
				(2)OrganizationAny
			 data collected under paragraph (1) shall be organized by—
					(A)indication
			 (including results of diagnostic studies when available);
					(B)dosage;
					(C)route of
			 administration;
					(D)duration;
					(E)age of the
			 patient; and
					(F)geographic
			 region.
					(3)Interventions
			 and analysisThe Under Secretary for Health of the Department of
			 Veterans Affairs, the Administrator of the Centers for Medicare & Medicaid
			 Services, and the Director of the Antimicrobial Resistance Office shall work
			 together to identify and report upon interventions that prevent and control the
			 development of antimicrobial resistance and to include within such reports,
			 where appropriate, an analysis of the following—
					(A)intra- and
			 extra-label antimicrobial use;
					(B)where challenges
			 to appropriate use remain;
					(C)trends and
			 variations in antimicrobial resistance rates; and
					(D)the relationship
			 between drug use and resistance.
					(e)Public
			 Availability of DataThe Director of the Antimicrobial Resistance
			 Office shall make summaries of the data received under this section publicly
			 available and ensure that such summaries are updated and published, in a manner
			 consistent with section 8, at least once annually on the website described in
			 section 319E(a)(4)(A) of the Public Health Service Act (42 U.S.C.
			 247d–5(a)(4)(A)) in order to support epidemiologic and microbiologic
			 research.
			5.Antimicrobial
			 Resistance Surveillance and Research Network
			(a)In
			 generalThe Secretary,
			 through the Director of the Centers for Disease Control and Prevention and the
			 Director of the National Institutes of Health, shall establish at least 10
			 Antimicrobial Resistance Surveillance and Research Network sites to strengthen
			 the national capacity to—
				(1)describe and confirm regional outbreaks
			 through surveillance of locally available clinical specimens;
				(2)assess, integrate, and address local and
			 national antimicrobial resistance patterns;
				(3)facilitate research on prevention, control,
			 and treatment of resistant organisms; and
				(4)serve as a clinical trials network for
			 optimizing antimicrobial drug effectiveness.
				(b)Geographic
			 distributionThe sites
			 established under subsection (a) shall be geographically distributed across the
			 United States.
			(c)Nonduplication
			 of current national capacityThe sites established under subsection (a)
			 may be based in academic centers, health departments, and existing surveillance
			 sites.
			(d)ResponsibilitiesThe Network of sites established under
			 subsection (a) shall—
				(1)monitor the emergence and changes in the
			 patterns of antimicrobial resistant pathogens in individuals;
				(2)study the molecular epidemiology of such
			 pathogens;
				(3)evaluate the efficacy of new and existing
			 interventions to prevent or limit the emergence of antimicrobial resistance
			 throughout the geographic region of the site;
				(4)provide to the Centers for Disease Control
			 and Prevention isolates of resistant pathogens, and in particular, pathogens
			 that show new or atypical patterns of resistance adversely affecting public
			 health;
				(5)conduct clinical research to develop
			 natural histories of infectious disease and to study duration of antimicrobial
			 use related to resistance development, among other things;
				(6)assess the feasibility, cost-effectiveness,
			 and appropriateness of surveillance and screening programs in differing health
			 care and institutional settings, such as schools; and
				(7)evaluate current treatment protocols and
			 make appropriate recommendations on best practices for treating drug resistant
			 infections.
				(e)CoordinationThe sites established under subsection (a)
			 shall share data and cooperate with the Centers for Disease Control and
			 Prevention and the National Institutes of Health.
			(f)Data
			 accessThe Director of the
			 Centers for Disease Control and Prevention and the Director of the National
			 Institutes of Health shall ensure that summary reports of data obtained by the
			 Antimicrobial Resistance Surveillance and Research Network sites are made
			 available to the Antimicrobial Resistance Task Force and, in a manner
			 consistent with section 8 of this Act, with the Public Health Antimicrobial
			 Advisory Board and the public, for review on an ongoing basis .
			6.Supplement not
			 supplantSection 319E(f) of
			 the Public Health Service Act (42 U.S.C. 247d–5(f)) is amended to read as
			 follows:
			
				(f)Supplement not
				SupplantFunds appropriated
				under this section shall be used to supplement and not supplant other Federal,
				State, and local public funds provided for activities under this section,
				including funds appropriated for the Centers for Disease Control and Prevention
				and the National Institutes of
				Health.
				.
		7.Authorization of
			 appropriationsSection 319E(g)
			 of the Public Health Service Act (42 U.S.C. 247d–5(g)) is amended to read as
			 follows:
			
				(g)Authorization of
				appropriations
					(1)AuthorizationThere
				are authorized to be appropriated to carry out this section (other than
				subsection (b)) $45,000,000 for fiscal year 2010, $65,000,000 for fiscal year
				2011, and $120,000,000 for fiscal years 2012 through 2014.
					(2)AllocationOf the amount appropriated to carry out
				this section for a fiscal year, not less than one-third of such amount shall be
				made available for activities of the Centers for Disease Control and Prevention
				under subsections (a)(3)(B) and (c), of which an appropriate amount shall be
				allocated to educational programs under subsection (c) dedicated to the
				reduction of inappropriate antimicrobial
				use.
					.
		8.Protection of
			 confidential and national security informationExcept as otherwise required by law, this
			 Act (and the amendments made by this Act) shall not permit public disclosure of
			 trade secrets, confidential commercial information, or material inconsistent
			 with national security that is obtained by any person under this Act.
		
